DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
Status of the Application
The amendment filed on 7/21/2022 has been entered. The following has occurred: Claims 1, 3, and 6-20 have been amended; Claims 4, 5, and 21 have been cancelled; Claim 22 has been added. 
Claims 1-3, 6-20, and 22 are now pending. 
Effective Filling Date: 12/22/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Prior claim objection has been withdrawn in light of the amended claims.
Claim interpretation is maintained.
35 U.S.C. 112(a) and 112(b) rejections have been added in light of the amended claims.
35 U.S.C. 101 rejection is maintained in light of the amended claims.
35 U.S.C. 102 rejection is withdrawn in light of the amended claims.
35 U.S.C. 103 rejection is modified in light of the amended claims.
Priority
The present application claims priority to Foreign Application KR10-2017-0178395, filed on 12/22/2017.
Information Disclosure Statement
The Information Disclosure Statements filed 7/18/2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 11 recites “control the communication circuit to transmit…”; Claim 16 recites “a communication circuit… configured to”, (similarly in claims 1 and 6) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language receiving without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since the claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 6, 11, and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: If communication circuit is same as communication circuit, then pages 21 and 25 describing the communication unit may include a wired communication module and/or a wireless communication module that supports at least one of Wi-Fi, zigbee®, bluetooth®, NFC, and z-wave and may access the appliance directly or via a home gateway or CPE. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claim element “communication circuit” in claims 1, 6, 11, and 16 is a limitation that invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. The Specification does not show support for “a communication circuit” however, in pages 21 and 25 describe a communication unit. The written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Specifically, the Specification has not provided any structural equivalents for the means for language or tied the use of any structural equivalents to the claimed functions. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3, 7-10, 12-15, 17-20, and 22 depend from claims 1, 6, 11, and 16 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim element “communication circuit” in claims 1, 6, 11, and 16 is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The Specification does not provide a close-ended list of what structural equivalents correspond to the means for language. It is unclear is “communication circuit” is supposed to be the communication unit in the specification or not. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-3, 7-10, 12-15, 17-20, and 22 depend from claims 1, 6, 11, and 16 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 6-10, 16-20, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). 
Step 1:
In the present application, claims 1-3 and 22 are directed to a method (i.e. a process), claims 6-10 are directed to another method (i.e. a process), and claims 16-20 are directed to another system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
Claim 1 recites a judicial exception, which is representative of claims 6 and 16 similar in scope, is defined as:
receiving, [] prediction information indicating a predicted failure of the home appliance;
receiving, [] a schedule of availability of a repair service for repairing the predicted failure of the home appliance;
transmitting, [] a signal for requesting maintenance information for use in delaying the predicted failure and maintaining a normal operation of the home appliance in response to a time point of availability of the repair service, determined from the received schedule being after a predicted failure time point indicated by the prediction information;
receiving, [] the maintenance information; and
operating, [] based on the maintenance information to delay the predicted failure, 
wherein the home appliance displays the information indicating the predicted failure of the home appliance and receives a user input indicating whether a user will use the repair service before the predicted failure time point, 
wherein the determined time point of availability of the repair service is compared with the predicted failure time point, and 
wherein the home appliance transmits a request signal for the repair service when the user uses the repair service before the predicted failure time point. 
The highlighted portions of limitations [A]-[E] above recite following rules and instructions, that falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Also, the above-mentioned limitations recite concepts can be performed in the human mind, including an evaluation or judgement, which falls under “Mental Process,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the additional elements of (claim 1), “from a managing server by a communication circuit of the home appliance”, “communication circuit of the home appliance”, “a processor of the home appliance”; (claim 6) “from a managing server by a communication circuit of the user terminal”, “communication circuit of the user terminal”; (claim 16) “user terminal”, “communication circuit”, “a processor configured to”, “from a managing server via the communication circuit”, “control the communication circuit to transmit to the managing server”; the claims 1, 6, and 16 recite a process for receiving information of a predicted failure, obtaining a schedule for a repair service based on predicted information, transmitting information to request maintenance information to delay the predicted failure, receiving the maintenance information, and processing/operating based on the maintenance information, further includes displaying the information indicating the predicted failure, receiving user input of indicating whether a user will use the repair service before the predicted failure, determining time point of availability from the predicted failure time point, and request for the repair service when the user uses the repair service before the predicted failure time point, the underlying processes recited in the claims are all acts that could be performed by a human, e.g., mentally or manually, using pen and paper, without the use of a computer or any other machine. For example, a person, using pen and paper or via oral communication, could receive operational information and condition of an appliance such as quarterly maintenance inspection, obtain a schedule of a repair service, request and receive the maintenance information for quarterly maintenance, receive recommended availability of repair service before the quarterly inspection date of possible failure date, present of the information of the predicted time/date of failure and request for repair service. Therefore, these steps are an abstract idea that are mental process and a certain method of organizing human activity. The analysis proceeds to Step 2A.2
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of (claim 1), “from a managing server by a communication circuit of the home appliance”, “communication circuit of the home appliance”, “a processor of the home appliance”; (claim 6) “from a managing server by a communication circuit of the user terminal”, “communication circuit of the user terminal”; (claim 16) “user terminal”, “communication circuit”, “a processor configured to”, “from a managing server via the communication circuit”, “control the communication circuit to transmit to the managing server”;  to receive, obtain, transmit, request, identify and process/determine information. The computer in the steps is recited at a high-level of generality (i.e., as a generic computer components performing a generic computer function as described in the Applicant’s Specification at least at page 20-27) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”).
That is, the limitations in [A]-[D], [F], and [H] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [A]-[H] are all steps of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data gathering or output steps by displaying the result. Therefore, the claim is directed to an abstract idea and the analysis proceeds to Step 2B. 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the bold portions of the limitations recited above, were all considered to be an abstract idea in Step2A-Prong Two. The additional elements and analysis of Step2A-Prong two is carried over. Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. When considered individually and in combination the conclusion, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the above-mentioned limitations amount to no more than mere instructions to apply the function of the limitations to the exception using generic computer component, as discussed in MPEP 2106(f). The claim as a whole merely describes how to generally “apply” the concept for managing appliance based on failure prediction. Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity. The courts have recognized that the computer functions claimed (the "receiving" and "transmitting" limitations) as WURC (see 2106.05(d), identifying, receiving or transmitting data over a network as WURC, as recognized by Symantec). Thus, viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea. For these reasons there is no inventive concept in the claim and thus it is ineligible.
Dependent claims 2-3, 7-10, 17-20, and 22 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claim 2 further recites additional step of obtaining a criterion, which is another insignificant extra-solution activity step of transmitting information to a user, therefore, does not change the abstract idea of the independent claim. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
Dependent claims 3, 7, and 17 further include additional information of the maintenance information, which the additional information does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 8, and 18 further include additional information of the controller controls the communication unit to transmit information, which the additional information does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
 Dependent claims 10, and 20 further include additional information of the controller controls the communication unit to transmit information, which the additional information does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claims 9 and 19 further include additional information of the derivation failure information, which the additional information does not change the abstract idea of the independent claims. There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible.
Dependent claim 22 further recites additional steps of transmitting, receiving, and displaying information, which are deemed to be insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). There is no additional element added that integrates the judicial exception into a practical application. Accordingly, the dependent claim is ineligible.
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Note: Claims 11-15 are not rejected under 35 U.S.C. 101 rejection above because the limitations of claiming a native function executing unit and received maintenance information specifically tied to the controlling of the native function executing unit of the appliance, which is a practical application. This is because the information received is not merely transmitted and received (insignificant extra-solution activity) by appliance, user terminal, and managing server but specifically tied to the practical operation of the appliance in controlling of the native function executing unit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ong et al. (US 20100332272 A1), hereinafter “Ong” in view of Horstemeyer et al. (US 20130201018 A1), hereinafter, “Horstemeyer.”
Claim 1, Ong discloses a method performed by an appliance (Abstract, “method and a system for controlling operation of a wind turbine”, the appliance is interpreted to be a device that is designed to perform a specific function similar to a turbine), comprising:
receiving, from a managing server by a communicative circuit of the appliance, prediction information indicating a predicted failure of the appliance (Para. [0066]-[0069] and Fig. 3 disclosing a data centre and CBO unit in communication with sensors and web server for the receiving and transmitting of operation data of the appliance (i.e. wind turbine). Abstract, para. [0025] and [0108] disclosing the receiving current operating conditions for estimating remaining lifetime which is representative of predicted failure of the device);
receiving, from a managing server by a communicative circuit of the appliance, a schedule of availability of a repair service for repairing the predicted failure of the appliance (Para. [0066]-[0069] and Fig. 3 disclosing a data centre and CBO unit in communication with sensors and web server for the receiving and transmitting of operation data of the appliance (i.e. wind turbine). In para. [0017], [0090]-[0092] and Claim 15, “next schedule service event”, “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” The scheduling of the service event to more convenient time period and scheduling additional service events within the time span is indication of receiving a schedule of possible available repair service before the required schedule event (i.e. maintenance));
transmitting, from a managing server by a communicative circuit of the appliance, a signal for requesting maintenance information for use in delaying the predicted failure and maintaining a normal operation of the appliance in response to a time point of availability of the repair service, determined from the received schedule, being after a predicted failure time point indicated by the prediction information (Para. [0066]-[0069] and Fig. 3 disclosing a data centre and CBO unit in communication with sensors and web server. In para. [0017], [0090]-[0092] and Claim 15, “One of the control schemes may, e.g., include prolonging the remaining lifetime sufficiently to allow the wind turbine to continue operating until the next scheduled service event.” “As another alternative, in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” The disclosure for controlling the operation to prolong the remaining lifetime before the next scheduled service event is representative of maintaining a normal operation of the appliance in response to a time point of availability of the repair service, determined from the received schedule, being after a predicted failure time point indicated by the prediction information); 
receiving, by the communication circuit of the appliance (Para. [0066]-[0069] and Fig. 3), the maintenance information (para. [0017]-[0018] and [0090]-[0093] disclosing receiving operation power output to operate to prolong the remaining lifetime); and
operating, by a processor of the appliance, based on the maintenance information to delay the predicted failure (para. [0017] and [0090]-[0093] “control scheme is selected to control the operation” to operate power output of the wind turbine to prolong the remaining lifetime before the next schedule service event), 
wherein the appliance displays the information indicating the predicted failure of the appliance and receives a user input indicating whether a user will use the repair service before the predicted failure time point (In para. [0081] and Fig. 5 shows a graph illustrating the remaining lifetime of a component after a given alarm level is detected, which are the displaying of the information indicating the predicted failure of the appliance. Para. [0067] disclosing the “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.” Which disclosing the receiving of user input using computer terminal over network. In para. [0100], “de-rating control recommendations and their corresponding power production yield may be presented in a report by the report generator 45. The report allows a user to have an overview of the de-rating recommendations and the possible loss of income due to the de-rating control. The user may then select a suitable de-rating control recommendation, based on various considerations, to control the operation of the wind turbine. FIG. 7 shows an example of a recommendation report generated by the report generator 45. The recommendation report of FIG. 7 includes the following:” The control recommendations presented in a report is a representation of displaying the information indicating the predicted failure of the appliance. The user selecting of a de-rating control recommendation is representation of receiving a user input of a choice of recommendation. Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” The recommendation includes scheduling an extra service event (i.e. repair service) before the predicted failure time point, which is representation of receiving a user input indicating whether a user will use the repair service before the predicted failure time point),
wherein the determined time point of availability of the repair service is compared with the predicted failure time point (Para. [0017], “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” which discloses the requesting for repair service if the time point of availability of the repair service is determined to before the predicted failure point by the prediction information (i.e. scheduled service event). Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” Disclosing the determining for the extended remaining lifetime to be shorter than next scheduled service event and providing recommendation to schedule repair service before the failure or end of lifetime of the component. The determining of the extended remaining lifetime to be shorter than next scheduled service event is representation of the determined time point of availability of the repair service is compared with the predicted failure time point), and 
wherein the appliance transmits a request signal for the repair service when the user uses the repair service before the predicted failure time point (Para. [0092], disclosing the alert for the extended remaining lifetime to be shorter than next scheduled service event, which is transmitting a request signal for requesting the repair service when the user uses the repair service before the predicted failure time point). 
The only difference between Ong and the claimed invention is that, Ong discloses the predicting of failure time point (i.e. remaining life) of a wind turbine (i.e. machine), not for a home appliance. While it is mere design choice and lexicography for the functioning steps to be applied on a “home appliance” there is no specific distinction for the processes of the claimed invention and Ong. Ong discloses all the functioning steps by a wind turbine in communication of computing device and server, whether if the wind turbine is an industry machine or home appliance, the functioning steps of the claimed invention are still the same. However, for the purpose of compact prosecution, the Examiner will introduce Horstemeyer to teach the well-known and obvious of monitoring information of home appliances for determining/predicting of expected lifespan of the appliance and scheduling of repairing service in display. 
Nonetheless, Horstemeyer is directed to systems and methods of monitoring appliances at a site, which teaches the home appliance (Abstract, para. [0021], [0032], [0038], [0040], [0044]-[0046], [0050]-[[0057], [0059]-[0064], and claims 2, 21  teaching the monitoring and receiving health data (i.e. prediction information) of the different types of plurality of appliances at a site within the same network to determine the expected lifespan of the appliances and scheduling for repairing service to be displayed). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to substitute the wind turbine machine of Ong with the home appliances as taught by Horstemeyer, which both the system and method of Ong and Horstemeyer are in the field of monitoring and controlling operation a machine for predicted failure time and scheduling a repair service. The substitution would be obvious to one of ordinary skill in the art for the motivation of providing the robust and effective system and method in the predicting of expected life of the machine before failure and providing repair service, to more possible variety of devices as home appliances, since there are more home appliances in the market that will use the system and service than limited industry devices like wind turbine. 
Claim 2, the combination of Ong and Horstemeyer makes obvious of the method of claim 1. Ong further discloses 
receiving a criterion including at least one of performance which is capable of being provided in a maintenance mode and a duration for which the predicted failure is capable of being delayed before transmitting the signal, wherein the signal includes information related to the criterion (Para. [0110], “When a control scheme is selected, the operation of the wind turbine is controlled based on the selected control scheme. For example, the power production of the wind turbine may be reduced (de-rated) to 80% of its current power output until the next scheduled service event.” Para. [0090]-[0093], “FIG. 6 shows a graph illustrating the remaining lifetime of the component under a control strategy according to an embodiment. According to this control strategy, when the vibration level corresponding to alarm level 2 is reached, the remaining useful lifetime is Δt if the wind turbine is operated in power output class 5 for more than 80% of the remaining lifetime. This is illustrated by the curve ‘Power output class 5’.”).
Claim 3, the combination of Ong and Horstemeyer makes obvious of the method of claim 1. Ong further discloses 
wherein the maintenance information includes at least one of an operation pattern indicating an operation per time and a control value of an operation parameter for each operation of the home appliance, information of at least one replacement part or replacement device to be used to replace or supplement the home appliance for delaying the predicted failure of the home appliance, and time information indicating a predicted time duration for which a normal operation of the home appliance is possible if the operation pattern or the at least one replacement part or replacement device is used (Fig. 6 and Para. [0090]-[0093] disclosing the maintenance information of operation pattern for operation power output class over time and provides recommendation of extra service event for repair or replace the component. Also see para. [0099] and [0102]-[0104]). 
Claim 6, Ong discloses a method performed by user terminal (Abstract, “method and a system for controlling operation of a wind turbine” Para. [0067] “computer terminal located at the data centre”), comprising:
receiving, from a managing server by a communicative circuit of the user terminal, prediction information indicating a predicted failure of an appliance (Para. [0067] disclosing the “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.” Para. [0066]-[0069] and Fig. 3 disclosing a data centre and CBO unit in communication with sensors and web server for the receiving and transmitting of data. claims 1 and 5, and para. [0025] and [0108] disclosing the receiving current operating conditions for estimating remaining lifetime which is representative of predicted failure of the device.);
receiving, from a managing server by a communicative circuit of the user terminal (Para. [0066]-[0069] and Fig. 3 disclosing a data centre and CBO unit in communication with sensors and web server for the receiving and transmitting of data), a schedule of availability of a repair service for repairing the predicted failure of the appliance (para. [0017], [0090]-[0092] and Claim 15, “next schedule service event”, “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” The scheduling of the service event to more convenient time period and scheduling additional service events within the time span is indication of receiving a schedule of possible available repair service before the required schedule event (i.e. maintenance));
transmitting, by the communication circuit of the user terminal (Para. [0066]-[0069] and Fig. 3 disclosing a data centre and CBO unit in communication with sensors and web server for the receiving and transmitting of data), a signal for requesting maintenance information used to delay the predicted failure and maintain a normal operation of the appliance in response to a time point of availability of the repair service, determined from the received schedule being after a predicted failure time point indicated by the prediction information (In para. [0017], [0090]-[0092] and Claim 15, “One of the control schemes may, e.g., include prolonging the remaining lifetime sufficiently to allow the wind turbine to continue operating until the next scheduled service event.” “As another alternative, in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” The disclosure for controlling the operation to prolong the remaining lifetime before the next scheduled service event is representative of maintaining a normal operation of the appliance in response to a time point of availability of the repair service, determined from the received schedule, being after a predicted failure time point indicated by the prediction information);
receiving, by the communication circuit of the user terminal (Para. [0067]), the maintenance information (para. [0017]-[0018] and [0090]-[0093] disclosing receiving operation power output to operate to prolong the remaining lifetime); and
transmitting, by the communication circuit of the user terminal (Para. [0067]), the maintenance information to the appliance (para. [0017] and [0090]-[0093] “control scheme is selected to control the operation”. Para. [0067], “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.”).
wherein the appliance displays the information indicating the predicted failure of the appliance and receives a user input indicating whether a user will use the repair service before the predicted failure time point (In para. [0081] and Fig. 5 shows a graph illustrating the remaining lifetime of a component after a given alarm level is detected, which are the displaying of the information indicating the predicted failure of the appliance. Para. [0067] disclosing the “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.” Which disclosing the receiving of user input using computer terminal over network. In para. [0100], “de-rating control recommendations and their corresponding power production yield may be presented in a report by the report generator 45. The report allows a user to have an overview of the de-rating recommendations and the possible loss of income due to the de-rating control. The user may then select a suitable de-rating control recommendation, based on various considerations, to control the operation of the wind turbine. FIG. 7 shows an example of a recommendation report generated by the report generator 45. The recommendation report of FIG. 7 includes the following:” The control recommendations presented in a report is a representation of displaying the information indicating the predicted failure of the appliance. The user selecting of a de-rating control recommendation is representation of receiving a user input of a choice of recommendation. Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” The recommendation includes scheduling an extra service event (i.e. repair service) before the predicted failure time point, which is representation of receiving a user input indicating whether a user will use the repair service before the predicted failure time point),
wherein the determined time point of availability of the repair service is compared with the predicted failure time point (Para. [0017], “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” which discloses the requesting for repair service if the time point of availability of the repair service is determined to before the predicted failure point by the prediction information (i.e. scheduled service event). Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” Disclosing the determining for the extended remaining lifetime to be shorter than next scheduled service event and providing recommendation to schedule repair service before the failure or end of lifetime of the component. The determining of the extended remaining lifetime to be shorter than next scheduled service event is representation of the determined time point of availability of the repair service is compared with the predicted failure time point), and 
wherein the appliance transmits a request signal for the repair service when the user uses the repair service before the predicted failure time point (Para. [0092], disclosing the alert for the extended remaining lifetime to be shorter than next scheduled service event, which is transmitting a request signal for requesting the repair service when the user uses the repair service before the predicted failure time point). 
The only difference between Ong and the claimed invention is that, Ong discloses the predicting of failure time point (i.e. remaining life) of a wind turbine (i.e. machine), not for a home appliance. While it is mere design choice and lexicography for the functioning steps to be applied on a “home appliance” there is no specific distinction for the processes of the claimed invention and Ong. Ong discloses all the functioning steps by a wind turbine in communication of computing device and server, whether if the wind turbine is an industry machine or home appliance, the functioning steps of the claimed invention are still the same. However, for the purpose of compact prosecution, the Examiner will introduce Horstemeyer to teach the well-known and obvious of monitoring information of home appliances for determining/predicting of expected lifespan of the appliance and scheduling of repairing service in display. 
Nonetheless, Horstemeyer is directed to systems and methods of monitoring appliances at a site, which teaches the home appliance (Abstract, para. [0021], [0032], [0038], [0040], [0044]-[0046], [0050]-[[0057], [0059]-[0064], and claims 2, 21  teaching the monitoring and receiving health data (i.e. prediction information) of the different types of plurality of appliances at a site within the same network to determine the expected lifespan of the appliances and scheduling for repairing service to be displayed). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to substitute the wind turbine machine of Ong with the home appliances as taught by Horstemeyer, which both the system and method of Ong and Horstemeyer are in the field of monitoring and controlling operation a machine for predicted failure time and scheduling a repair service. The substitution would be obvious to one of ordinary skill in the art for the motivation of providing the robust and effective system and method in the predicting of expected life of the machine before failure and providing repair service, to more possible variety of devices as home appliances, since there are more home appliances in the market that will use the system and service than limited industry devices like wind turbine. 
Claims 7, 13, and 17 are rejected under the same references and rationale as claim 3. 
Claims 8, 14, and 18, the combination of Ong and Horstemeyer makes obvious of the method of claim 6, the home appliance of claim 11, and the user terminal of claim 16. Ong further discloses 
transmitting a request signal for requesting the repair service if the time point of availability of the repair service, determined from the received schedule is before the predicted failure time point indicated by the prediction information (Para. [0017], “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” which discloses the requesting for repair service if the time point of availability of the repair service is determined to before the predicted failure point by the prediction information (i.e. scheduled service event). Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” Disclosing the alert for the extended remaining lifetime to be shorter than next scheduled service event, which is transmitting a request signal for requesting the repair service if the time point of availability of the repair service, determined from the received schedule is before the predicted failure time point indicated by the prediction information);
receiving derivative information indicating a derivative failure which is predicted to additionally occur in the home appliance in connection with the predicted failure; and displaying the derivative information (Fig. 6 and Para. [0064], [0081], [0092], [0102]-[0104] disclosing the alert system of level of failure which is derivative information of alert level within different class of failures). 
Claim 9, the combination of Ong and Horstemeyer makes obvious of the method of claim 8. Ong further discloses 
wherein the derivative failure is predicted based on operation data gathered from a plurality of home appliances which are the same type as or are similar types to the home appliance and a failure history of the plurality of home appliances (Para. [0071]-[0080] disclosing the failure mode analyzer maintains a database with entries relating to various failure modes. When the failure mode analyzer receives the information as input from the data centre 32, it compares the information with the entries in the database to determine the type of failure mode that has occurred which is failure history. The information is gathered from relevant alerts of the turbine components similar failures within the same wind farm or from other turbines in other wind farms, which is “the same type as or are similar types to the appliance and a failure history of the plurality of appliances”). 
Claims 10, 15, and 20, the combination of Ong and Horstemeyer makes obvious of the method of claim 6, the home appliance of claim 11, and the user terminal of claim 16. Ong further discloses
transmitting a request signal for requesting the repair service if the time point of availability of the repair service, determined from the received schedule is before the predicted failure time point indicated by the prediction information (Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” Disclosing the alert for the extended remaining lifetime to be shorter than next scheduled service event, which is transmitting a request signal for requesting the repair service if the obtained schedule is before the predicted failure time point indicated by the prediction information);
However, Ong fails to expressly teach:
receiving additional prediction information indicating an additional failure which is predicted to occur in an additional home appliance which is located on a same premises as the home appliance and recommended schedule information indicating a recommended schedule of a repair service for repairing the predicted failure and the additional failure concurrently; and
displaying the additional prediction information and the recommended schedule information.
Nonetheless, Horstemeyer is directed to systems and methods of monitoring appliances at a site, which specifically teaches:
receiving additional prediction information indicating an additional failure which is predicted to occur in an additional home appliance which is located on a same premises as the home appliance and recommended schedule information indicating a recommended schedule of a repair service for repairing the predicted failure and the additional failure concurrently; and displaying the additional prediction information and the recommended schedule information (Abstract, para. [0021], [0032], [0038], [0040], [0044]-[0046], [0050]-[[0057], [0059]-[0064], and claims 2, 21  teaching the monitoring and receiving health data (i.e. prediction information) of the different types of plurality of appliances at a site within the same network to determine the expected lifespan of the appliances and scheduling for repairing service to be displayed). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of receiving additional prediction information indicating an additional failure which is predicted to occur in an additional appliance which is located on a same premises as the appliance and recommended schedule information indicating a recommended schedule of a repair service for repairing the predicted failure and the additional failure concurrently; and displaying the additional prediction information and the recommended schedule information as taught by Horstemeyer with the system and method of monitoring and controlling operation of wind turbine of Ong, for the motivation of provide a more robust and effective system to recommend additional schedule repair if more than one device/appliance is broken at site. 
Claim 11, Ong discloses an appliance (Abstract, “method and a system for controlling operation of a wind turbine”), comprising:
a native function executing circuit that is native to a type of the appliance (Abstract, Claim 18, “wind turbine” Para. [0061]-[0062] and Fig. 1, “The wind turbine 1 includes a tower 2 having a number of tower sections, a nacelle 3 positioned on top of the tower 2, and a rotor 4 extending from the nacelle 3. The tower 2 is erected on a foundation 7 built in the ground. The rotor 4 is rotatable with respect to the nacelle 3, and includes a hub 5 and one or more blades 6.”);
a communication circuit and processor configured to: receive prediction information indicating a predicted failure of the appliance (Para. [0066]-[0069] disclosing a data centre and CBO unit in communication with sensors and web server. Abstract, para. [0025] and [0108] disclosing the receiving current operating conditions for estimating remaining lifetime which is representative of predicted failure of the device); 
receive, from the managing server via the communication circuit, a schedule of availability of a repair service for repairing the predicted failure of the appliance (In para. [0017], [0090]-[0092] and Claim 15, “next schedule service event”, “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” The scheduling of the service event to more convenient time period and scheduling additional service events within the time span is indication of receiving a schedule of possible available repair service before the required schedule event (i.e. maintenance); 
control the communication circuit to transmit, to the managing server via the communication unit, a signal for requesting maintenance information for use in delaying the predicted failure and maintaining a normal operation of the appliance (Para. [0066]-[0069] disclosing a data centre and CBO unit in communication with sensors and web server. Claims 1 and 5, and para. [0010], [0016], receiving current operating conditions for estimating remaining lifetime which is representative of predicted failure of the device. Para. [0017], [0090]-[0092] and Claim 15, “One of the control schemes may, e.g., include prolonging the remaining lifetime sufficiently to allow the wind turbine to continue operating until the next scheduled service event”. “As another alternative, in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.”); and
in response to a time point of availability of the repair service, determined from the received schedule, being after a predicted failure time point indicated by the prediction information, and to control the executing unit to operate based on the maintenance information (para. [0017] and [0090]-[0093] and claim 15, obtaining information related to next schedule service event and control scheme is selected to control the operation to prolong the operation for the remaining lifetime before the next schedule service event),
receive, from the managing server via the communication circuit (Para. [0066]-[0069] and Fig. 3), the maintenance information (para. [0017]-[0018] and [0090]-[0093] disclosing receiving operation power output to operate to prolong the remaining lifetime); and
control the native function executing circuit to operate based on the maintenance information (para. [0017] and [0090]-[0093] “control scheme is selected to control the operation” to operate power output of the wind turbine to prolong the remaining lifetime before the next schedule service event), 
wherein the appliance displays the information indicating the predicted failure of the appliance and receives a user input indicating whether a user will use the repair service before the predicted failure time point (In para. [0081] and Fig. 5 shows a graph illustrating the remaining lifetime of a component after a given alarm level is detected, which are the displaying of the information indicating the predicted failure of the appliance. Para. [0067] disclosing the “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.” Which disclosing the receiving of user input using computer terminal over network. In para. [0100], “de-rating control recommendations and their corresponding power production yield may be presented in a report by the report generator 45. The report allows a user to have an overview of the de-rating recommendations and the possible loss of income due to the de-rating control. The user may then select a suitable de-rating control recommendation, based on various considerations, to control the operation of the wind turbine. FIG. 7 shows an example of a recommendation report generated by the report generator 45. The recommendation report of FIG. 7 includes the following:” The control recommendations presented in a report is a representation of displaying the information indicating the predicted failure of the appliance. The user selecting of a de-rating control recommendation is representation of receiving a user input of a choice of recommendation. Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” The recommendation includes scheduling an extra service event (i.e. repair service) before the predicted failure time point, which is representation of receiving a user input indicating whether a user will use the repair service before the predicted failure time point),
wherein the determined time point of availability of the repair service is compared with the predicted failure time point (Para. [0017], “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” which discloses the requesting for repair service if the time point of availability of the repair service is determined to before the predicted failure point by the prediction information (i.e. scheduled service event). Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” Disclosing the determining for the extended remaining lifetime to be shorter than next scheduled service event and providing recommendation to schedule repair service before the failure or end of lifetime of the component. The determining of the extended remaining lifetime to be shorter than next scheduled service event is representation of the determined time point of availability of the repair service is compared with the predicted failure time point), and 
wherein the appliance transmits a request signal for the repair service when the user uses the repair service before the predicted failure time point (Para. [0092], disclosing the alert for the extended remaining lifetime to be shorter than next scheduled service event, which is transmitting a request signal for requesting the repair service when the user uses the repair service before the predicted failure time point). 
The only difference between Ong and the claimed invention is that, Ong discloses the predicting of failure time point (i.e. remaining life) of a wind turbine (i.e. machine), not for a home appliance. While it is mere design choice and lexicography for the functioning steps to be applied on a “home appliance” there is no specific distinction for the processes of the claimed invention and Ong. Ong discloses all the functioning steps by a wind turbine in communication of computing device and server, whether if the wind turbine is an industry machine or home appliance, the functioning steps of the claimed invention are still the same. However, for the purpose of compact prosecution, the Examiner will introduce Horstemeyer to teach the well-known and obvious of monitoring information of home appliances for determining/predicting of expected lifespan of the appliance and scheduling of repairing service in display. 
Nonetheless, Horstemeyer is directed to systems and methods of monitoring appliances at a site, which teaches the home appliance (Abstract, para. [0021], [0032], [0038], [0040], [0044]-[0046], [0050]-[[0057], [0059]-[0064], and claims 2, 21  teaching the monitoring and receiving health data (i.e. prediction information) of the different types of plurality of appliances at a site within the same network to determine the expected lifespan of the appliances and scheduling for repairing service to be displayed). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to substitute the wind turbine machine of Ong with the home appliances as taught by Horstemeyer, which both the system and method of Ong and Horstemeyer are in the field of monitoring and controlling operation a machine for predicted failure time and scheduling a repair service. The substitution would be obvious to one of ordinary skill in the art for the motivation of providing the robust and effective system and method in the predicting of expected life of the machine before failure and providing repair service, to more possible variety of devices as home appliances, since there are more home appliances in the market that will use the system and service than limited industry devices like wind turbine. 
Claim 12 is rejected under the same references and rationale as claim 2. 
Claim 16, Ong discloses a user terminal (Abstract, “method and a system for controlling operation of a wind turbine”; Para. [0067] “computer terminal located at the data centre”), comprising:
a communication circuit; and processor configured to: receive, from a managing server via the communication circuit, prediction information indicating a predicted failure of an appliance (Para. [0066]-[0069] disclosing a data centre and CBO unit in communication with sensors of wind turbine, data centre, and web server. Specifically, claims 1 and 5, Abstract, para. [0025] and [0108] receiving current operating conditions for estimating remaining lifetime which is representative of predicted failure of the device. Para. [0067] disclosing the “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.” Para. [0016] and [0025], disclosing the estimated remaining lifetime of the wind turbine which is representation of predicted failure of the appliance);
receive, from the managing server via the communication circuit (Para. [0066]-[0069] and Fig. 3 disclosing a data centre and CBO unit in communication with sensors and web server), a schedule of availability of repair service for repairing the predicted failure of the appliance (Para. [0017], [0090]-[0092] and Claim 15, “next schedule service event”, “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” The scheduling of the service event to more convenient time period and scheduling additional service events within the time span is indication of receiving a schedule of possible available repair service before the required schedule event (i.e. maintenance));
control the communication circuit to transmit, to the managing server, a signal for requesting maintenance information used to delay the predicted failure and maintain a normal operation of the appliance in response to a time point of availability of the repair service, determined from the received schedule being after a predicted failure time point indicated by the prediction information (para. [0017], [0090]-[0092] and Claim 15, “One of the control schemes may, e.g., include prolonging the remaining lifetime sufficiently to allow the wind turbine to continue operating until the next scheduled service event.” “As another alternative, in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.”);
receive, via the communication circuit, the maintenance information; and control the communication circuit to transmit the maintenance information to the appliance (para. [0017] and [0090]-[0093] “control scheme is selected to control the operation”. Para. [0067], “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.”).
wherein the appliance displays the information indicating the predicted failure of the appliance and receives a user input indicating whether a user will use the repair service before the predicted failure time point (In para. [0081] and Fig. 5 shows a graph illustrating the remaining lifetime of a component after a given alarm level is detected, which are the displaying of the information indicating the predicted failure of the appliance. Para. [0067] disclosing the “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.” Which disclosing the receiving of user input using computer terminal over network. In para. [0100], “de-rating control recommendations and their corresponding power production yield may be presented in a report by the report generator 45. The report allows a user to have an overview of the de-rating recommendations and the possible loss of income due to the de-rating control. The user may then select a suitable de-rating control recommendation, based on various considerations, to control the operation of the wind turbine. FIG. 7 shows an example of a recommendation report generated by the report generator 45. The recommendation report of FIG. 7 includes the following:” The control recommendations presented in a report is a representation of displaying the information indicating the predicted failure of the appliance. The user selecting of a de-rating control recommendation is representation of receiving a user input of a choice of recommendation. Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” The recommendation includes scheduling an extra service event (i.e. repair service) before the predicted failure time point, which is representation of receiving a user input indicating whether a user will use the repair service before the predicted failure time point),
wherein the determined time point of availability of the repair service is compared with the predicted failure time point (Para. [0017], “in the case that it is not possible to prolong the remaining lifetime to the next scheduled service event or to a more convenient time period, the control scheme may include scheduling an additional service event within the time span which the remaining lifetime can be prolonged to.” which discloses the requesting for repair service if the time point of availability of the repair service is determined to before the predicted failure point by the prediction information (i.e. scheduled service event). Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” Disclosing the determining for the extended remaining lifetime to be shorter than next scheduled service event and providing recommendation to schedule repair service before the failure or end of lifetime of the component. The determining of the extended remaining lifetime to be shorter than next scheduled service event is representation of the determined time point of availability of the repair service is compared with the predicted failure time point), and 
wherein the appliance transmits a request signal for the repair service when the user uses the repair service before the predicted failure time point (Para. [0092], disclosing the alert for the extended remaining lifetime to be shorter than next scheduled service event, which is transmitting a request signal for requesting the repair service when the user uses the repair service before the predicted failure time point). 
The only difference between Ong and the claimed invention is that, Ong discloses the predicting of failure time point (i.e. remaining life) of a wind turbine (i.e. machine), not for a home appliance. While it is mere design choice and lexicography for the functioning steps to be applied on a “home appliance” there is no specific distinction for the processes of the claimed invention and Ong. Ong discloses all the functioning steps by a wind turbine in communication of computing device and server, whether if the wind turbine is an industry machine or home appliance, the functioning steps of the claimed invention are still the same. However, for the purpose of compact prosecution, the Examiner will introduce Horstemeyer to teach the well-known and obvious of monitoring information of home appliances for determining/predicting of expected lifespan of the appliance and scheduling of repairing service in display. 
Nonetheless, Horstemeyer is directed to systems and methods of monitoring appliances at a site, which teaches the home appliance (Abstract, para. [0021], [0032], [0038], [0040], [0044]-[0046], [0050]-[[0057], [0059]-[0064], and claims 2, 21  teaching the monitoring and receiving health data (i.e. prediction information) of the different types of plurality of appliances at a site within the same network to determine the expected lifespan of the appliances and scheduling for repairing service to be displayed). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to substitute the wind turbine machine of Ong with the home appliances as taught by Horstemeyer, which both the system and method of Ong and Horstemeyer are in the field of monitoring and controlling operation a machine for predicted failure time and scheduling a repair service. The substitution would be obvious to one of ordinary skill in the art for the motivation of providing the robust and effective system and method in the predicting of expected life of the machine before failure and providing repair service, to more possible variety of devices as home appliances, since there are more home appliances in the market that will use the system and service than limited industry devices like wind turbine. 
Claim 19 is rejected under the same references and rationale as claim 9. 
Claim 22, the combination of Ong and Horstemeyer makes obvious of the method of claim 1. Ong further discloses
when the determined time point of availability of the repair service is before the predicted failure time point: transmitting a request signal for requesting the repair service (Para. [0067] disclosing the “data centre 32 is a central data processing centre which receives information from various sources and processes them. In an embodiment, the data centre 32 receives the data from the wind turbine 31. Additionally, the data centre 32 also receive other information including but not limited to wind and site data 37, power tariff 38 and cost of equipment 39. A user may also provide additional inputs such as information relating to the health status of the components, age of the components, weather information or any special desired control settings to be made to the turbine. Such user inputs 40 may be provided by the user using a computer terminal located at the data centre 32 or at a remote location connected by a data network such as the Internet or Ethernet.” Which disclosing the receiving of user input using computer terminal over network. In para. [0100], “de-rating control recommendations and their corresponding power production yield may be presented in a report by the report generator 45. The report allows a user to have an overview of the de-rating recommendations and the possible loss of income due to the de-rating control. The user may then select a suitable de-rating control recommendation, based on various considerations, to control the operation of the wind turbine. FIG. 7 shows an example of a recommendation report generated by the report generator 45. The recommendation report of FIG. 7 includes the following:” The control recommendations presented in a report is a representation of displaying the information indicating the predicted failure of the appliance. The user selecting of a de-rating control recommendation is representation of receiving a user input of a choice of recommendation. Further in Para. [0092], “If it turns out that the extended remaining lifetime, (Δt)+(Δt+), is also shorter than the time until the next scheduled service event, then the wind turbine may be even further de-rated to be operated in power class 3 for more than 80% of the remaining lifetime when the vibration level corresponding to alarm level 4 is reached. This is illustrated by the curve ‘Power output class 3 ’. Therefore the remaining lifetime is extended even further by Δt++ as compared to the situation where the wind turbine is operated in power class 5. If this is still insufficient to obtain a desired remaining lifetime, then either further de-rating may be recommended, or it would be recommended to schedule an extra service event in order to repair or replace the component.” The recommendation includes scheduling an extra service event (i.e. repair service) before the predicted failure time point, which is representation of transmitting request signal for requesting the repair service before the predicted failure time point; 
receiving derivative information indicating a derivative failure which is predicted to additionally occur in the home appliance in connection with the predicted failure; displaying the derivative information (Fig. 6 and Para. [0064], [0081], [0092], [0102]-[0104] disclosing the alert system of level of failure which is derivative information of alert level within different class of failures). 
However, Ong fails to expressly teach:
receiving additional prediction information indicating an additional failure which is predicted to occur in an additional home appliance which is located on a same premises as the home appliance and recommended schedule information indicating a recommended schedule of a repair service for repairing the predicted failure and the additional failure concurrently; and 
displaying the additional prediction information and the recommended schedule information.
Nonetheless, Horstemeyer is directed to systems and methods of monitoring appliances at a site, which specifically teaches:
receiving additional prediction information indicating an additional failure which is predicted to occur in an additional home appliance which is located on a same premises as the home appliance and recommended schedule information indicating a recommended schedule of a repair service for repairing the predicted failure and the additional failure concurrently; and displaying the additional prediction information and the recommended schedule information (Abstract, para. [0021], [0032], [0038], [0040], [0044]-[0046], [0050]-[[0057], [0059]-[0064], and claims 2, 21  teaching the monitoring and receiving health data (i.e. prediction information) of the different types of plurality of appliances at a site within the same network to determine the expected lifespan of the appliances and scheduling for repairing service to be displayed). 
Therefore, it would have been obvious for one of ordinary skill in the art, before the effective filling of the invention to include the feature of receiving additional prediction information indicating an additional failure which is predicted to occur in an additional appliance which is located on a same premises as the appliance and recommended schedule information indicating a recommended schedule of a repair service for repairing the predicted failure and the additional failure concurrently; and displaying the additional prediction information and the recommended schedule information as taught by Horstemeyer with the system and method of monitoring and controlling operation of wind turbine of Ong, for the motivation of provide a more robust and effective system to recommend additional schedule repair if more than one device/appliance is broken at site. 

Response to Remarks
35 U.S.C. 112 Rejections:
	The Applicant’s remarks are fully considered. The amended claim limitations render the prior 35 U.S.C. 112(b) rejection moot. 
35 U.S.C. 101 Rejections:
	The Applicant’s remarks are fully considered, however are found to be unpersuasive. 
	On page 11 of the remarks, the Applicant asserts “the rejected independent claims are integrated into a practical application and are directed to an electronic device and a method using the device to implement registration of an electronic card corresponding to a physical credit card based on a message received from a payment server.” 
	The Examiner believes the remarks are directed a different application. The present application does not implement registration of an electronic card corresponding to a physical credit card based on a message received from a payment server. 
	On pages 11-12 of the remarks, the Applicant merely asserts the amended claim limitations are not directed to an abstract idea and amount to significantly more than the abstract idea. However, the Applicant fails to provide any persuasive argument other than the conclusory statement. Therefore, the assertion is unpersuasive. See the 101 rejection above for detail analysis for the amended claims. 

	 
35 U.S.C. 102 and 103 Rejections:
	The Applicant’s remarks are fully considered however are deemed moot in light of the amended claim limitations. The Examiner has reconsidered the combination of the references in light of the amended claim limitations.  The Applicant’s assertions are conclusory statements that fail to specifically point out why an uncited portion of the Ong fails to teach the amended claim limitation nor how the amended claim limitation should be interpreted, therefore, the assertions are found to be unpersuasive.
Relevant Prior Art Not Relied Upon
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The additional cited art, including but not limited to the excerpts below, further establishes the state of the art at the time of Applicant’s invention and shows the following was known:
Maher (US 20170352245 A1) is directed to the analysis of data generated by one or more connected systems and devices. Operational data obtained by one or more connected devices and/or systems, such as a connected thermostat and/or wind turbine system, may be used to detect and/or predict impending failures and/or suboptimal performance. By detecting and/or predicting anomalous system and device performance, various actions may be taken to improve system and device performance and mitigate failure conditions.
Coon et la. (US 20110218957 A1) is directed to a request to diagnose a problem with an appliance is provided to a diagnostic system whereupon the diagnostic system functions to interpret the information indicative of the problem with the appliance to thereby normalize the information indicative of the problem with the appliance. The normalized information indicative of the problem with the appliance is then used to select from a knowledge base in which is maintained a plurality of solutions each having associated tags that function to identify concepts and values in a domain model a set of possible solutions for the problem with the appliance. As necessary, information within the set of possible solutions for the problem with the appliance is used to dynamically generate additional questions to thereby obtain further information indicative of the problem with the appliance. The further information indicative of the problem with the appliance may then be used to identify from with the set of possible solutions for the problem with the appliance a subset of best possible solutions for the problem with the appliance. This subset of best possible solutions for the problem with the appliance may then be presented to an end user to thereby allow the end user to perform the repair(s) needed to correct the problem.
J. C. Seabra, M. A. Costa and M. M. Lucena, "IoT based intelligent system for fault detection and diagnosis in domestic appliances," 2016 IEEE 6th International Conference on Consumer Electronics - Berlin (ICCE-Berlin), 2016, pp. 205-208, doi: 10.1109/ICCE-Berlin.2016.7684756.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.C./Examiner, Art Unit 3689                  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689                                                                                                                                                                                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.